Mr. Chief Justice Negrón Fernández,
with whom Mr. Justice Hernández Matos and Mr. Justice Santana Becerra concur,
dissenting.
San Juan, Puerto Rico, February 19, 1964
I
If § 6 of art. IX of the Transitory Provisions of our Constitution has the scope attributed by the majority opinion in asserting that the purpose of that provision “is to guarantee the subsistence of political parties rather than the registration of new parties,” then the Constituent Convention did not accomplish its purpose since, far from reducing the requirements to “guarantee the subsistence” of political parties, it made them more burdensome. So much so that three political parties which emerged from the 1948 elections as principal parties, according to- the legislation then in force (having cast for their candidate for Governor in those elections ten percent or more of the total votes cast by all the parties for all the candidates for Governor), would have disappeared from the political picture by constitutional fiat if the new requirements “reduced” by § 6 supra were applied *80to them. I turn to illustrate this eloquent contradiction of generous grace attributed to the Constituent.
The following five political parties participated in the elections held November 2, 1948: Popular Democratic, Statehood, Socialist, Reform, Independence.
According to the official statistics of those elections published by the General Supervisor of Elections of Puerto Rico, the total votes cast by all the parties for the office of Governor was 640,714. That total was allocated among the aforementioned parties as follows:
Popular Democratic Party, 392,386; Statehood Party, 89,441; Socialist Party, 64,396; Reform Party, 29,140; Independence Party, 65,351.
As may be observed, with the exception of the Reform Party, each of the other parties obtained ten percent of the total vote cast for Governor in those elections. According to § 14 of the Election Law then in force, the Statehood, Socialist and Independence Parties, each having cast more than ten percent of the total vote for the office of Governor, retained or acquired in those elections the status of principal party, and the Popular Democratic Party that of principal majority party.
According to the requirements for the registration of new parties prescribed by § 14 of the Election Law, as amended by Act No. 6 of September 27, 1951 to the effect and for the purposes of the elections to be held in November 1952, it was necessary to register in the then Office of the Executive Secretary, for those elections, candidates by petition in and for one-half or more of the electoral precincts throughout the Island, and to file in that office petitions equivalent to five percent or more of the total votes cast in the 1948 general elections for all- candidates for the office of Governor. The said five percent, however, should be computed taking into account only the petitions in those municipalities in and for which the party would have filed petitions for the nomination *81of candidates, signed by a number of petitioners, equivalent to ten percent or more of the votes cast in each of those municipalities for all the candidates for the office of Governor in the 1948 elections.
The latter are the requirements which the majority opinion considers “less than those required by the Election Law to retain the category of principal party after the elections are held.” And they are the requirements the purpose of which, according to that opinion, upon being “frozen” by § 6 of art. IX of the Transitory Provisions, “guarantee the subsistence of political parties” with all the rights guaranteed to them by the Election Law. Hence, the assertion that “the political parties which participated in the 1948 elections as principal parties or by petition subsisted as principal parties if they met the minimum requirements for the registration of the new parties provided by the act in force on July 25, 1952.”
Nothing more contradictory of the result of the 1948 elections.
None of the parties which in those elections received more than ten percent of the total votes cast for Governor by all the parties in the 1948 elections — and that, therefore, acquired or retained under § 14 of the Election Law then in force the category of principal party (with the exception of the principal majority party) — would have subsisted as such party if it had been required to comply with the minimum requirements for the registration of new parties by the act in force on July 25, 1952. According to these requirements, when applied to a party for the purpose of determining its post-electoral status, such party should have cast, in each of one-half or more of the electoral precincts throughout the Island, ten percent or more of the total votes cast by all the parties for their candidates for Governor in the 1948 elections in each of such precincts, the sum of which votes so cast should be five percent or more of the total votes cast by *82all the parties for their candidates for Governor in those elections. Cf. C.A.P. v. Muñoz Marín, Governor, 87 P.R.R. 166 (1963). Thus, the Statehood Party received ten percent of the votes in only 39 of the 80 precincts into which the Island was divided in 1948; the Independence Party in only 30; and the Socialist Party in only 26. By applying the “less” requirements which, it is said, were incorporated in § 6 of Art. IX of our Constitution for the only purpose “to guarantee the subsistence” of the political parties, the three minority parties which had already acquired or retained the category of principal parties under the requirement of the Election Law which prescribed that in order to subsist they needed ten percent of the total votes cast for Governor in the 1948 elections, would have disappeared from the political picture by the very action' of the Constituent Convention.
Summing up: the basis on which the majority opinion rests falls by the wayside. It cannot be conceived that the Constituent Convention should impose requirements which, judging by the electoral experience of 1948, were more burdensome for the subsistence of the political parties than those required therefor by the Election Law then in force.
II
Assuming that the Constituent Convention had wished to impose on political parties, in order that they could subsist, the same requirements provided by the law in force for the registration of new parties, even though they were more burdensome, as a problem of statutory construction as well as because of its unequal treatment to the citizens interested in nominating candidates by petition, the majority opinion is, in my judgment, also erroneous. I shall not stop at this time to examine the question as a problem of statutory construction.
The right to organize a political party is inherent in the voters and it includes the right of suffrage. Cooper v. Cart*83wright, 195 P.2d 290; State v. Stewart, 210 Pac. 465; Feinglass v. Reinecke, 48 F.Supp. 438 (D.C. Ill.); State ex rel. Ekern v. Dammann, 254 N.W. 759. It is sought through the •registration of new political parties as well as through the conventions of those already existing to nominate candidates for elective offices. That is the basis of representative democracy. The vote of an elector to nominate candidates by petition should be worth the same as the vote of an elector to nominate candidates by convention. The right to nominate candidates by convention is measured as a rule by the votes cast by each political party in the preceding elections. As long as that right to nominate candidates, either by convention of the parties or by petition for nomination, depends on the number of votes cast by the qualified voters in the preceding elections or on petitions signed and sworn by voters also qualified, the same cannot be unequal. A voter, for such purpose, is worth as much as another voter in the same conditions. To require, as maintained by the majority, that for the nomination of candidates by petition a number of petitions equivalent to ten percent of the total votes cast for Governor in the preceding elections, in three-fourths of the electoral precincts be required, while in order to retain the category of party and nominate candidates by convention five percent of such total, computed on the basis of the number of votes cast in the preceding elections in one-half of the precincts in which the ten percent was received, shall be sufficient to give to the vote of one elector half the value of the vote of another elector for the same purpose. Cf. Gray v. Sanders, 372 U.S. 368, 9 L.Ed.2d 821. I cannot conceive that the Constituent Convention — in view of the history of equality between the requirements for the registration of new parties and the requirements for the subsistence of the parties as such which transpires from the Report of the Committee on the Transitory Provisions and from its debates— ever thought of destroying its own work by denying to citi*84zens, in § 6 of Art. IX of the Constitution, the principle of equal protection of the laws which as a fundamental postulate of democracy on the other hand it sanctions in that document. The privilege that the total of five percent in one-half of the precincts represents, against the requirements of a total of ten percent in three-fourths of the precincts for the registration of a new party, would establish a hateful discrimination which could not prevail under the principles of equality of the electoral franchise.
It is my opinion that the transitory requirements provided by Act No. 6 of September 27, 1951 for the registration of new parties were “frozen” by the Constituent Convention through § 6 of Art. IX of the Constitution, and that C.A.P. would only need to file petitions for nomination of candidates in one-half of the electoral precincts totalling ten percent, computed in the manner provided in Act No. 6, in order to acquire the category of party by petition, since Act No. 140 of June 30, 1961 (Sess. Laws, p. 304) shall not take effect, insofar as it increases those requirements to ten percent and three-fourths, until after the general elections of 1964.